Title: Thomas Jefferson to Patrick Gibson, 29 May 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello May 29. 12.
          I am just returned from a visit to Bedford, whither I had gone to ascertain & settle my crop of tobacco. I found that my former manager, Griffin, had very greatly mistaken the quantity of tobo he expected to make. he had been very confident of making as much as in the preceding year. as he had never before disappointed me by a mistaken calculation, I had fondly hoped to have cleared myself of the bank with this crop. but it turned out less than two thirds of his expectation, so that it netted me but something upwards of 1900.D. I obtained therefore from mr Harrison, the purchaser, an order on you for the round sum of 2000.D which I now inclose and pray to have applied to my credit at the bank, so as to reduce my note there to 1000.D.  I am sorry it was not in time to reduce the note of the 12th inst. I also inclose you a further order from mr Harrison, from another fund, for 306.58 to aid in meeting the orders drawn and yet to be drawn on you for the paiment of other debts. these I have kept off as long as I could to give time for the sale of my flour & tobacco. within three or four days however I shall be obliged to make two draughts amounting to about 1000.D. and there will still be some smaller ones to follow. in the mean time I must pray you to send me a state of my account, & of the produce still unsold if any, that I may govern myself accordingly. the box of oil is safely recieved. I daily expect a small spinning machine addressed to you, of which I pray you to send by the first Milton boat. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        